UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended January 31, 2010 OR ¨ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE EXCHANGE ACT For the transition period from to COMMISSION FILE NUMBER: 333-153402 AMBICOM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Nevada 26-2964607 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 405 River Oaks Parkway.San Jose, CA 95134 (408) 321-0822 (Address of principal executive offices) (408) 321-0822 (Registrant’s Telephone Number, Including Area Code) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer.See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act.YesoNox State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of March 8, 2010, the registrant had 46,250,000 shares of common stock, par value $0.001 per share, issued and outstanding. TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 19 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 22 ITEM 4. CONTROLS AND PROCEDURES 22 PART II OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 23 ITEM 1A. RISK FACTORS 23 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 25 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITYHOLDERS 25 ITEM 5. OTHER INFORMATION 25 ITEM 6. EXHIBITS 25 SIGNATURES 25 EXHIBIT 31.1 EXHIBIT 31.2 EXHIBIT 32.1 EXHIBIT 32.2 - 2 - Table of Contents PART I FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheets as of January 31, 2010 and July 31, 2009 (Unaudited) 4-5 Condensed Consolidated Statements of Operations for the Three and Six Months Ended January 31, 2010 and 2009 (Unaudited) 6 Condensed Consolidated Statements of Cash Flows for the Six Months Ended January 31, 2010 and 2009 (Unaudited) 7 Notes to Condensed Consolidated Financial Statements for the Three and Six Months Ended January 31, 2010 and 2009 (Unaudited) 8 - 3 - Table of Contents AMBICOM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS (Unaudited) January 31, July 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $11,832 as of January 31, 2010 and July 31, 2009 Inventory ssset Other receivables, current Prepaid expenses and other current assets Total current assets Property and equipment, net Deposit Total assets $ $ See accompanying notes to the condensed consolidated financial statements - 4 - Table of Contents AMBICOM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND SHAREHOLDERS’ EQUITY (Unaudited) January 31, July 31, Current liabilities: Accounts payable and accrued liabilites $ $ Accounts payable - other Unearned revenue Income tax payable ) Due to related party Revolving line of credit - Current - notes payable Total current liabilities Long term - notes payable Total liabilities Stockholders’ equity: Common stock, $0.001 par value; 1,050,000,000 shares authorized; 46,250,000 and 20,000,000 shares issued and outstanding at January 31, 2010 and July 31, 2009, respectively Preferred stock A, $0.001 per share; 9,400,000 shares authorized; 7,050,000 shares issued and outstanding at January 31, 2010 and July 31, 2009 Preferred stock B, $0.001 per share 2,600,000 shares authorized; 2,600,000 shares issued and outstanding at January 31, 2010 and July 31, 2009 Additional paid in capital Foreign currency impact Accumulated deficit ) ) Total stockholders’ equity ) Total Liabilities & Equity $ $ See accompanying notes to the condensed consolidated financial statements - 5 - Table of Contents AMBICOM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended January 31, Six Months Ended January 31, Sales $ Cost of goods sold Gross profits EXPENSES Depreciation Professional fees Selling and general expenses Total expenses Income from operations ) ) Other income (expense) Other income Service income Other expense ) Interest expense, net ) Net other income (expense) ) ) Income before income tax Provision for income tax Net income (loss) $ Net income (loss) per share- basic $ Net income (loss) per share- diluted $ Weighted average shares outstanding — basic Weighted average shares outstanding — diluted See accompanying notes to the condensed consolidated financial statements - 6 - Table of Contents AMBICOM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JANUARY 31, 2 (UNAUDITED) Six Months Ended January 31, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash used in operating activities: Bad debt - - Depreciation and amortization Stock-based compensation Decrease / (Increase) in operating assets: Accounts receivable ) ) Inventory ) Other receivable ) Prepaid expense Deposit Increase / (Decrease) in operating liabilities: Accounts payable - trade ) ) Accrued payable - other ) ) Unearned revenue - - Income tax payable ) Net cash provided by (used in) operating activities ) ) Cash flows from investing activities: Due to shareholders ) Capital expenditures ) - Net cash used in investing activities ) Cash flows from financing activities: Proceeds from sale of common stock - Cash used in reverse merger, net of cash received ) - Proceeds from (Payments on) line of credit - Payments on notes payable ) ) Net cash provided by (used in) financing activities ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equvalents, beginning of year Effects of foreign currency translation ) Cash and cash equivalents, end of year $ $ Supplemental information: Interest $ $ See accompanying notes to the condensed consolidated financial statements - 7 - Table of Contents AMBICOM HOLDINGS, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JANUARY 31, 2 (UNAUDITED) NOTE 1 – ORGANIZATION AND PRINCIPAL ACTIVITIES AmbiCom Holdings, Inc. (“AmbiCom Holding” or the ‘Company”) was incorporated as Med Control, Inc. (“Med control”) under the laws of the State of Nevada on July 1, 2008.Med Control was a development stage enterprise until January 15, 2010.All of Med Control’s activities prior to January 15, 2010 related to its organization, initial funding and share issuances.On January 15, 2010, Med Control Inc. changed its name to AmbiCom Holdings Inc. On January 15, 2010, the Company acquired AmbiCom Acquisition Corp. a privately owned Nevada corporation (“AmbiCom”), pursuant to an Agreement and Plan of Share Exchange (the “Exchange”).AmbiCom was organized under the laws of the State of Nevada on July 29, 2008.AmbiCom is a holding company whose operating company, AmbiCom, Inc., is a designer and developer of wireless products focusing on the wireless medical industry.AmbiCom’s wireless modules and devices are based on its innovative application software and Wi-Fi or Bluetooth technologies. Pursuant to the terms of the Exchange, the Company acquired AmbiCom from the AmbiCom equity holders in exchange for an aggregate of 20,000,000 newly issued shares of Common Stock, 7,050,000 shares of the Company’s Series A Preferred Stock, 2,600,000 shares of Series B Preferred Stock an option to purchase 5,500,000 shares of Common Stock and 2,350,000 shares of Series A Preferred Stock at the purchase price of $.01 per share and warrants to purchase 500,000 shares of Common Stock at the exercise price of $0.50 per share (collectively, the “Exchange Shares”).As a result of the Exchange, the AmbiCom equity holders surrendered all of their issued and outstanding capital stock of AmbiCom in consideration for the Exchange Shares and AmbiCom became a wholly-owned subsidiary of the Company. Simultaneously upon the Closing, the Company closed an offering (the “Offering”) of its Common Stock at a price of $0.40 per share for an aggregate of 1,250,000 shares of Common Stock for aggregate offering price of $500,000. In addition, contemporaneously with the Closing, the Company and our former principal stockholder, Elaine Mayumi Kato, split-off its wholly owned subsidiary, MCI Acquisition Corp., a newly-formed Nevada corporation (“MCAC”), whereby the Company assigned all of its previous operating assets to MCAC in consideration for the assumption of all of the Company’s liabilities to Ms. Kato, who is currently the principal shareholder of MCI and the retirement and cancellation of Ms. Kato’s 6,000,000 shares of Common Stock pursuant to the terms and conditions of a split-off agreement by and among the Company, Ms. Kato, and MCAC (the “Split-Off Agreement”). Following the issuance of the Exchange Shares and the retirement of Ms. Kato’s shares pursuant to the Split-Off Agreement, the former stockholders of AmbiCom and/or their designees now beneficially own approximately fifty-five percent (55%) of the total outstanding shares of Common Stock, and after giving effect to the conversion of the Series A and Series B in accordance with their respective terms (and the satisfaction of certain conditions to the conversion of such shares) seventy-six percent (76%) of the total outstanding shares of Common Stock on a fully-diluted basis. Details of the Company’s subsidiaries as of January 31, 2010 are as follows: Name Place and Date of Establishment/ Incorporation Relationships Principal Activities AmbiCom Acquisition Corporation Nevada July 29, 2008 Wholly-owned subsidiary of Med Control Investment holding company AmbiCom, Inc. California August 1, 1997 Wholly-owned subsidiary of AmbiCom Designer and developer of wireless products focusing on the wireless medical industry - 8 - Table of Contents Inter-company accounts and transactions have been eliminated in consolidation. NOTE 2 – BASIS OF PRESENTATION The accompanying unaudited condensed consolidated financial statements have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”) and accounting principles generally accepted in the United States for interim financial information. However, certain information or footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States have been condensed, or omitted, pursuant to the rules and regulations of the SEC. The July 31, 2009 consolidated balance sheet was derived from unaudited financial statements included in Form 8-K, but does not include all disclosures required by accounting principles generally accepted in the United States, although the Company believes that the disclosures made are adequate to make the information presented not misleading. The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the amounts reported in the financial statements. Actual results could differ from those estimates. Significant estimates made in preparing the financial statements include revenue recognition and costs of revenue, inventory valuations, long-lived and intangible asset valuations and loss contingencies. In the opinion of management, the financial statements include all adjustments (which are of a normal and recurring nature) necessary for the fair presentation of the results of the interim periods presented. These financial statements should be read in conjunction with the audited consolidated financial statements and the notes thereto for the year ended December 31, 2008 and unaudited consolidated financial statements and the notes thereto for the year ended July 31, 2009 included in the Company’s Current Report on Form 8-K. The results of operations for the three and six months ended January 31, 2009 are not necessarily indicative of the operating results for the full fiscal year or any future period. For financial accounting purposes, the acquisition was a reverse acquisition of the Company by AmbiCom, under the purchase method of accounting, and was treated as a recapitalization with AmbiCom as the acquirer.Upon consummation of the Exchange, the Company adopted the business plan of AmbiCom.Accordingly, the condensed consolidated statements of operations include the results of operations of Ambicom and its subsidiaries from August 1, 2009 and 2008, and the results of operations of Med Control from the acquisition date through January 31, 2010. NOTE 3 – Summary of Significant Accounting Policies The summary of significant accounting policies is presented to assist in understanding the Company’s financial statements.These accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the financial statements. a) Description of Business - The Company is a leading designer and developer of wireless technologies which emphasize wireless medical and other wireless products. b) Segment Information - The Company follows SFAS No. 131, “Disclosures about Segments of an Enterprise and Related Information.” SFAS No. 131 requires that a company report financial and descriptive information about its reportable operating segments. Operating segments are components of an enterprise for which separate financial information is available and is evaluated regularly by the chief operating decision maker in deciding how to allocate resources and in assessing performance. The Company’s chief operating decision maker currently evaluates the Company’s operations from a number of different operational perspectives including but not limited to a client by client basis. The Company respectively derives all significant revenues from single reportable operating segment of business. Accordingly, the Company does not report more than one segment; nevertheless, management evaluates, at least annually, whether the Company continues to have one single reportable segment. c) Use of Estimates - The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results may differ from those estimates, and the differences may be material to the financial statements. Estimates are used primarily in determining the depreciable lives of fixed assets, inventory valuation and warranty liability. In addition, estimates form the basis for the reserves for sales allowances, accounts receivable and inventory.Various assumptions go into the determination of these estimates. The process of determining significant estimates requires consideration of factors such as historical experience and current and expected economic conditions. - 9 - Table of Contents d) Cash and Cash Equivalents - The Company considers all highly liquid investments and time deposits with original maturities of three months or less when purchased to be cash equivalents. All cash and cash equivalents are maintained with nationally recognized financial institutions. e) Allowance for Doubtful Accounts - An allowance for doubtful accounts is computed based on the Company’s historical experience and management’s analysis of possible bad debts. As of January 31, 2010 and July 31, 2009, accounts receivable are shown net of an allowance for doubtful accounts of $11,832 and $11,832, respectively. f) Inventories - Inventories are stated at the lower of cost or market on an average basis. Inventory reserves are recorded for damaged, obsolete, excess and slow-moving inventory. Market value of inventory is estimated based on the impact of market trends, an evaluation of economic conditions and the value of current orders relating to the future sales of this type of inventory. g)Income Taxes - The Company accounts for income taxes pursuant to the FASB issued Interpretation No. 48, "Accounting for Uncertainty in Income Taxes", (“FIN 48”). FIN 48 clarifies the accounting for uncertainty in income taxes recognized in the Company’s financial statements in accordance with SFAS No. 109.The calculation of the Company's tax provision involves the application of complex tax rules and regulations within multiple jurisdictions. The Company's tax liabilities include estimates for all income-related taxes that the Company believes are probable and that can be reasonably estimated. To the extent that the Company’s estimates are understated, additional charges to the provision for income taxes would be recorded in the period in which the Company determines such understatement. If the Company's income tax estimates are overstated, income tax benefits will be recognized when realized.Deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases and operating loss and tax credit carry forwards. Deferred tax assets are reduced by a valuation allowance when, in the opinion of management, it is more likely than not that some portion or all of the deferred tax assets will not be realized. Deferred tax assets and liabilities are adjusted for the effects of changes in tax laws and rates on the date of enactment. FIN 48 prescribes a recognition threshold and measurement attributes for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. h) Revenue Recognition - Sales are recognized when persuasive evidence of an arrangement exists, product delivery has occurred, pricing is fixed or determinable and collection is reasonably assured. The Company analyzes sales returns in accordance with SFAS No. 48 “Revenue Recognition When Right of Return Exists”. The Company is able to make reasonable and reliable estimates of product returns for sales based on the Company’s past history. Sales, provisions for estimated sales returns and the cost of products sold are recorded at the time title transfers to customers. Actual product returns are charged against estimated sales return allowances. i) Shipping and Handling Costs – Shipping and handling costs are included in cost of sales. j) Research and Development Costs - Research and development costs are expensed as incurred. k) Royalty Expense – The Company enters into license agreements from time to time that allow it to use certain trademarks and trade names on certain of its products. These agreements require the Company to pay royalties, generally based on the sales of such products, and may require guaranteed minimum royalties, a portion of which may be paid in advance. The Company’s accounting policy is to match royalty expense with revenue by recording royalties at the time of sale at the greater of the contractual rate or an effective rate calculated based on the guaranteed minimum royalty and its estimate of sales during the contract period. If a portion of the guaranteed minimum royalty is determined not to be recoverable, the unrecoverable portion is charged to expense at that time.The Company did not incur any royalty expense during the three and six months ended January 31, 2010 and 2009. - 10 - Table of Contents l) Stock-Based Compensation - The Company adopted SFAS No. 123R “Share-Based Payment”. As permitted, the Company elected to adopt disclosure-only provisions of SFAS No. 123R and SFAS No. 148 “Accounting for Stock-Based Compensation – Transition and Disclosure – An Amendment of FASB Statement No. 123”. Under the provisions of SFAS 123R, compensation expense is recognized based on the fair value of options on the grant date. m) Fair Value of Financial Instruments - FASB Statement No. 157, “Fair Value Measurements”, requires disclosure of the level within the fair value hierarchy in which fair value measurements in their entirety fall, segregating fair value measurements using quoted prices in active markets for identical assets or liabilities (Level 1), significant other observable inputs (Level 2), and significant unobservable inputs (Level 3). The Company's financial instruments consist of cash and cash equivalents, short-term trade receivables and payables. The carrying values of cash and cash equivalents and short-term trade receivables and payables approximate fair value due to their short-term nature. n) Translation of Foreign Currency - The Company accounts for its foreign operations in accordance with SFAS No. 52, “Foreign Currency Translation”. For the branch, non-monetary balance sheet items and related income statements items are translated at historical exchange rates, while monetary balance sheet items are translated at current exchange rates. Remaining income statement items, other than monetary, are translated at the weighted average exchange rate during the year. Deferred taxes are not provided on translation gains and losses where the Company expects earnings of a foreign branch to be permanently reinvested. o) Concentration - Financial instruments which potentially subject the Company to concentrations of credit risk are primarily accounts receivable. The Company performs ongoing credit evaluations of its customers’ financial condition. If the collection of the receivable becomes doubtful, the Company establishes a reserve in an amount determined appropriate for the perceived risk.The Company maintains its cash accounts at commercial banks. From time to time, cash balances maintained in such banks may exceed the insured amount by the Federal Deposit Insurance Corporation (FDIC). As of January 31, 2010 and July 31, 2009, the management does not believe they are exposed to any significant risk on their cash balances.The Company’s products are primarily sold to global medical device companies. These customers can be significantly affected by changes in economic, competitive or other factors. The Company makes substantial sales to a relatively few, large customers, where company is seeking to capture more business from other targeted medical device companies.One customer accounted for 78% of accounts receivable as of January 31, 2010, while two customers accounted for 41% of accounts receivable as of July 31, 2009.One customer accounted for 78% and 75% of the revenues for the three months ended January 31, 2010 and 2009, respectively.One customer accounted for 48% and 66% of the revenues for the six months ended January 31, 2010 and 2009, respectively.Two vendors accounted for 82% and 81% of accounts payable as of January 31, 2010 and July 31, 2009.One vendor accounted for 90% and 91% of the purchases for the three months ended January 31, 2010 and 2009, respectively.One vendor accounted for 91% and 91% of the purchases for the six months ended January 31, 2010 and 2009, respectively. p) Reclassification - Certain accounts were reclassified from the prior year. The purpose of the reclassification is to give a more accurate representation of the Company’s operation. The reclassifications did not effect the representation of the Company’s overall performance. RECENT ACCOUNTING PRONOUNCEMENTS In September 2007, the FASB issued Statement of Financial Accounting Standard No. 157, Fair Value Measurements (“SFAS 157”) which defines fair value, establishes guidelines for measuring fair value and expands disclosures regarding fair value measurements. SFAS 157 does not require any new fair value measurements but rather eliminates inconsistencies in guidance found in various prior accounting pronouncements. SFAS 157 is effective for fiscal years beginning after November 15, 2008. The adoptionof SFAS 157 is not expected to have a material impact on the Company’s financial position, results of operations or cash flows. In February 2008, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS 159”). SFAS 159 permits entities to choose to measure many financial instruments and certain other items at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. The adoption of SFAS 159 is not expected to have a material impact on the Company’s financial position, results of operations or cash flows. - 11 - Table of Contents In December 2008, the FASB issued SFAS No. 141 (revised 2008), Business Combinations (“SFAS 141R”). SFAS 141R replaces SFAS No. 141, Business Combinations and changes how business acquisitions are accounted. SFAS 141R requires the acquiring entity in a business combination to recognize all (and only) the assets acquired and liabilities assumed in the transaction and establishes the acquisition-date fair value as the measurement objective for all assets acquired and liabilities assumed in a business combination. Certain provisions of this standard will, among other things, impact the determination of acquisition-date fair value of consideration paid in a business combination (including contingent consideration); exclude transaction costs from acquisition accounting; and change accounting practices for acquired contingencies, acquisition-related restructuring costs, in-process research and development, indemnification assets, and tax benefits. Most of the provisions of SFAS 141R apply prospectively to business combinations for which the acquisition date is on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. The adoption of SFAS 141R is not expected to have a material impact on the Company’s financial position, results of operations or cash flows. In December 2008, the FASB issued SFAS No. 160, Noncontrolling Interests in Consolidated Financial Statements – an amendment of ARB No. 51 (“SFAS 160”). SFAS 160, amends the accounting and reporting standards for the noncontrolling interest in a subsidiary and for the deconsolidation of a subsidiary. Under SFAS 160, the noncontrolling interest in a subsidiary is reported as equity in the parent company’s consolidated financial statements. SFAS 160 also requires that the parent company’s consolidated statement of operations include both the parent and noncontrolling interest share of the subsidiary’s statement of operations. Formerly, the noncontrolling interest share was shown as a reduction of income on the parent’s consolidated statement of operations. SFAS 160 is effective for fiscal years, and interim periods within those years, beginning on or after December 15, 2008. SFAS 160 is to be applied prospectively as of the beginning of the fiscal year in which this statement is initially applied; however, presentation and disclosure requirements shall be applied retrospectively for all periods presented. In June 2009, the FASB issued new accounting guidance related to accounting standards codification and the hierarchy of GAAP the “FASB Accounting Standards Codification” (“Codification”), , to become the single official source of authoritative U.S. generally accepted accounting principles (“GAAP”) to be applied by nongovernmental entities, superseding existing FASB, American Institute of Certified Public Accountants (“AICPA”), Emerging Issues Task Force (“EITF”), and related accounting literature. Rules and interpretive releases of the Securities and Exchange Commission (“SEC”) under authority of federal securities laws are also sources of authoritative U.S. GAAP for SEC registrants. This guidance reorganizes the previously issued GAAP pronouncements into accounting topics and displays them using a consistent structure. The subsequent issuances of new standards will be in the form of Accounting Standards Updates that will be included in the Codification. The guidance is effective for the Company as of the interim period ended September 30, 2009. As the Codification was not intended to change or alter existing GAAP, it did not have an impact on the Company’s consolidated financial statements. The only impact will be that references to authoritative accounting literature will be in accordance with the new numbering system prescribed by the Codification. In August 2009, the FASB issued the FASB Accounting Standards Update No. 2009-04 “Accounting for Redeemable Equity Instruments - Amendment to Section 480-10-S99” which represents an update to section 480-10-S99, distinguishing liabilities from equity, per EITF Topic D-98, Classification and Measurement of Redeemable Securities.The Company does not expect the adoption of this update to have a material impact on its consolidated financial position, results of operations or cash flows. In August 2009, the FASB issued the FASB Accounting Standards Update No. 2009-05 “Fair Value Measurement and Disclosures Topic 820 – Measuring Liabilities at Fair Value”, which provides amendments to subtopic 820-10, Fair Value Measurements and Disclosures – Overall, for the fair value measurement of liabilities.This update provides clarification that in circumstances in which a quoted price in an active market for the identical liability is not available, a reporting entity is required to measure fair value using one or more of the following techniques: 1. A valuation technique that uses: a. The quoted price of the identical liability when traded as an asset b. Quoted prices for similar liabilities or similar liabilities when traded as assets. 2. Another valuation technique that is consistent with the principles of topic 820; two examples would be an income approach, such as a present value technique, or a market approach, such as a technique that is based on the amount at the measurement date that the reporting entity would pay to transfer the identical liability or would receive to enter into the identical liability. The amendments in this update also clarify that when estimating the fair value of a liability, a reporting entity is not required to include a separate input or adjustment to other inputs relating to the existence of a restriction that prevents the transfer of the liability. The amendments in this update also clarify that both a quoted price in an active market for the identical liability when traded as an asset in an active market when no adjustments to the quoted price of the asset are required are Level 1 fair value measurements.The Company does not expect the adoption of this update to have a material impact on its consolidated financial position, results of operations or cash flows. - 12 - Table of Contents In September 2009, the FASB issued the FASB Accounting Standards Update No. 2009-08 “Earnings Per Share – Amendments to Section 260-10-S99”,which represents technical corrections to topic 260-10-S99, Earnings per share, based on EITF Topic D-53, Computation of Earnings Per Share for a Period that includes a Redemption or an Induced Conversion of a Portion of a Class of Preferred Stock and EITF Topic D-42, The Effect of the Calculation of Earnings per Share for the Redemption or Induced Conversion of Preferred Stock. The Company does not expect the adoption of this update to have a material impact on its consolidated financial position, results of operations or cash flows. In September 2009, the FASB issued the FASB Accounting Standards Update No. 2009-09 “Accounting for Investments-Equity Method and Joint Ventures and Accounting for Equity-Based Payments to Non-Employees”.This update represents a correction to Section 323-10-S99-4, Accounting by an Investor for Stock-Based Compensation Granted to Employees of an Equity Method Investee. Additionally, it adds observer comment Accounting Recognition for Certain Transactions Involving Equity Instruments Granted to Other Than Employees to the Codification. The Company does not expect the adoption to have a material impact on its consolidated financial position, results of operations or cash flows. In September 2009, the FASB issued the FASB Accounting Standards Update No. 2009-12 “Fair Value Measurements and Disclosures Topic 820 – Investment in Certain Entities That Calculate Net Assets Value Per Share (or Its Equivalent)”, which provides amendments to Subtopic 820-10, Fair Value Measurements and Disclosures-Overall, for the fair value measurement of investments in certain entities that calculate net asset value per share (or its equivalent). The amendments in this update permit, as a practical expedient, a reporting entity to measure the fair value of an investment that is within the scope of the amendments in this update on the basis of the net asset value per share of the investment (or its equivalent) if the net asset value of the investment (or its equivalent) is calculated in a manner consistent with the measurement principles of Topic 946 as of the reporting entity’s measurement date, including measurement of all or substantially all of the underlying investments of the investee in accordance with Topic 820. The amendments in this update also require disclosures by major category of investment about the attributes of investments within the scope of the amendments in this update, such as the nature of any restrictions on the investor’s ability to redeem its investments a the measurement date, any unfunded commitments (for example, a contractual commitment by the investor to invest a specified amount of additional capital at a future date to fund investments that will be make by the investee), and the investment strategies of the investees. The major category of investment is required to be determined on the basis of the nature and risks of the investment in a manner consistent with the guidance for major security types in U.S. GAAP on investments in debt and equity securities in paragraph 320-10-50-1B. The disclosures are required for all investments within the scope of the amendments in this update regardless of whether the fair value of the investment is measured using the practical expedient. The Company does not expect the adoption to have a material impact on its consolidated financial position, results of operations or cash flows. In January 2010, the FASB issued the FASB Accounting Standards Update No. 2010-01 “Equity Topic 505 – Accounting for Distributions to Shareholders with Components of Stock and Cash”, which clarify that the stock portion of a distribution to shareholders that allows them to elect to receive cash or stock with a potential limitation on the total amount of cash that all shareholders can elect to receive in the aggregate is considered a share issuance that is reflected in EPS prospectively and is not a stock dividend for purposes of applying Topics 505 and 260 (Equity and Earnings Per Share (“EPS”)).Those distributions should be accounted for and included in EPS calculations in accordance with paragraphs 480-10-25- 14 and 260-10-45-45 through 45-47 of the FASB Accounting Standards codification.The amendments in this Update also provide a technical correction to the Accounting Standards Codification.The correction moves guidance that was previously included in the Overview and Background Section to the definition of a stock dividend in the Master Glossary.That guidance indicates that a stock dividend takes nothing from the property of the corporation and adds nothing to the interests of the stockholders.It also indicates that the proportional interest of each shareholder remains the same, and is a key factor to consider in determining whether a distribution is a stock dividend. - 13 - Table of Contents In January 2010, the FASB issued the FASB Accounting Standards Update No. 2010-02 “Consolidation Topic 810 – Accounting and Reporting for Decreases in Ownership of a Subsidiary – a Scope Clarification”, which provides amendments to Subtopic 810-10 and related guidance within U.S. GAAP to clarify that the scope of the decrease in ownership provisions of the Subtopic and related guidance applies to the following: 1. A subsidiary or group of assets that is a business or nonprofit activity 2. A subsidiary that is a business or nonprofit activity that is transferred to an equity method investee or joint venture 3. An exchange of a group of assets that constitutes a business or nonprofit activity for a noncontrolling interest in an entity (including an equity method investee or joint venture). The amendments in this Update also clarify that the decrease in ownership guidance in Subtopic 810-10 does not apply to the following transactions even if they involve businesses: 1. Sales of in substance real estate.Entities should apply the sale of real estate guidance in Subtopics 360-20 (Property, Plant, and Equipment) and 976-605 (Retail/Land) to such transactions. 2. Conveyances of oil and gas mineral rights.Entities should apply the mineral property conveyance and related transactions guidance in Subtopic 932-360 (Oil and Gas-Property, Plant, and Equipment) to such transactions. If a decrease in ownership occurs in a subsidiary that is not a business or nonprofit activity, an entity first needs to consider whether the substance of the transaction causing the decrease in ownership is addressed in other U.S. GAAP, such as transfers of financial assets, revenue recognition, exchanges of nonmonetary assets, sales of in substance real estate, or conveyances of oil and gas mineral rights, and apply that guidance as applicable. If no other guidance exists, an entity should apply the guidance in Subtopic 810-10. Management does not believe that any other recently issued, but not yet effective accounting pronouncements, if adopted, would have a material effect on the accompanying financial statements. NOTE 4 – Net Comprehensive Income (Loss) Net comprehensive income (loss) includes the Company’s net income (loss), as well as accumulated other comprehensive income (loss) on foreign currency translation adjustments. Net comprehensive income (loss) for the six months ended January 31, 2010 and 2009, was as follows: Six Months Ended January 31, Net income (loss) $ $ Net change in foreign currency translation adjustments ) Net comprehensive income (loss) $ $ NOTE 5 – Liquidity and Shareholders’ Equity Cash and cash equivalents were $263,347 and $131,713 at January 31, 2010 and July 31, 2009, respectively.Our working capital was $509,524 and $156,234 at January 31, 2010 and July 31, 2009, respectively. - 14 - Table of Contents Preferred Stock The Company's Amended Articles of Incorporation authorizes the issuance of 50,000,000 shares of Preferred Stock, par value $0.001 per share, subject to any limitations prescribed by law, without further vote or action by the stockholders, to issue from time to time shares of preferred stock in one or more series. Each such series of Preferred Stock shall have such number of shares, designations, preferences, voting powers, qualifications, and special or relative rights or privileges as shall be determined by the Company's board of directors, which may include, among others, dividend rights, voting rights, liquidation preferences, conversion rights and preemptive rights. Series A Convertible Preferred Stock The Company has authorized a total of 9,400,000 shares of Series A Convertible Preferred Stock (the “Series A”).The Series A is convertible at any time into shares of the Company’s common stock at the conversion rate of one share of Common Stock per each share of Series A converted.If the Company reports net income in two of the following four years following the Exchange, the Series A shall be convertible into Common Stock at the conversion rate of two shares of Common Stock per each share of Series A converted.The Series A is treated on an “as converted” basis for both voting and liquidation rights. There are currently 7,050,000 shares of Series A outstanding and options to acquire an options to purchase an additional 2,350,000 shares of Series A issued and outstanding. 6% Series B Convertible, Redeemable Preferred Stock The Company has authorized a total of 2,600,000 shares of 6% Series B Convertible, Redeemable Preferred Stock (the “Series B”).The Series B accrues annual dividends at the rate of 6% per year in shares of Common Stock at the dividend conversion rate of $1.00.The Series B, together with any unpaid dividends, is convertible at any time into shares of the Company’s common stock at the conversion rate of one share of Common Stock per each share of Series B converted.Following the second anniversary of the Exchange, the Series B, together with any unpaid dividends, shall be convertible into Common Stock at the conversion price of forty cents ($0.40) or seventy percent (70%) of the daily volume weighted average price of the Common Stock wo shares of Common Stock for the twenty trading days immediately prior to the conversion.The Series B is redeemable by the Company, at any time prior to December 31, 2015, in cash at the redemption rate of $1.00 per share of Series B plus any accrued and unpaid dividends.On December 31, 2015, all outstanding shares of Series B shall be redeemed by the Company at a per share redemption price equal to $1.00 per share of Series B plus an amount of Common Stock equal to the amount of the accrued and unpaid dividend thereon.The Series B has a liquidation preference of $2,600,000 and ranks prior to the Series A and the Common Stock.The Series B votes on an “as converted” basis.There are currently rights to receive 2,600,000 shares of Series B outstanding. Warrants As of January 31, 2010, there were warrants outstanding to purchase 500,000 shares of Common Stock at the exercise price of $0.50. Options As of January 31, 2010, there were options outstanding to purchase 5,500,000 shares of Common Stock and 2,350,000 shares of Series A Preferred Stock at a purchase price of $.01 per share.The outstanding options were issued in October 2009 and are fully vested. For the three months and six months ended January 31, 2010, based on the fair value of stock options vested during the period, the company recognized stock option expense of $0 and $41,861.The fair value of each option grant is estimated on the date of grant using the Black-Scholes option pricing model with the following assumptions: risk-free interest rate of 1.79%; volatility of 70%; expected life of 4 years; and, all option grants without payment of dividends. 2010 Equity Plan On January 15, 2010, our Board and Stockholders approved and adopted the 2010 Equity Plan (the “2009 Plan”). A copy of the 2010 Plan is attached as Exhibit [10.4] to the Current Report on Form 8-K filed with the Securities and Exchange Commission on January 22, 2010. - 15 - Table of Contents The 2010 Plan is intended to promote the interests of the Company by attracting and retaining exceptional employees, consultants, directors, officers and independent contractors (collectively referred to as the “Participants”), and enabling such Participants to participate in the long-term growth and financial success of the Company. Under the 2010 Plan, the Company may grant stock options, which are intended to qualify as “incentive stock options” under Section 422 of the Internal Revenue Code of 1986, as amended (the “Incentive Stock Options”), non-qualified stock options (the “Nonqualified Stock Options”), stock appreciation rights (“SARs”) and restricted stock awards (the “Restricted Stock Awards”), which are restricted shares of Common Stock (the Incentive Stock Options, the Nonqualified Stock Options, the SARs and the Restricted Stock Awards are collectively referred to as “Incentive Awards”). Incentive Awards may be granted pursuant to the 2010 Plan for 10 years from the Effective Date. From time to time, we may issue Incentive Awards pursuant to the 2010 Plan.Each of the awards will be evidenced by and issued under a written agreement. The Board reserved a total of 2,277,778 shares of our Common Stock for issuance under the 2010 Plan. If an incentive award granted under the 2010 Plan expires, terminates, is unexercised or is forfeited, or if any shares are surrendered to us in connection with an incentive award, the shares subject to such award and the surrendered shares will become available for further awards under the Plan. The number of shares subject to the 2010 Plan, any number of shares subject to any numerical limit in the 2010 Plan, and the number of shares and terms of any Incentive Award may be adjusted in the event of any change in our outstanding Common Stock by reason of any stock dividend, spin-off, stock split, reverse stock split, recapitalization, reclassification, merger, consolidation, liquidation, business combination or exchange of shares, or similar transaction. As of January 31, 2010, no options were issued or outstanding under the terms of the 2010 Plan. Common Stock On January 15, 2010, the Company's Amended and Restated its Articles of Incorporation to authorize the issuance of 1,050,000,000 shares of common stock, $.001 par value per share, of which 46,250,000 shares and 20,000,000 were outstanding as of January 31, 2010 and July 31, 2009. NOTE 6 – Related Party Transactions and Gain on Settlement Shareholder Notes payable to shareholders were as follows as of January 31, 2010 and July 31, 2009: January 31, 2010 July 31, 2009 Note payable to a shareholder, bearing interest at 10% per annum.The principal and interest is due in Sept. 2010 $ $ Note payable to a shareholder, bearing interest at 10% per annum.The principal and interest is due in March 2010 Note payable to a shareholder, bearing interest at 10% per annum.The principal and interest is due in January 2011 Total $ $ Litigation settlement The Company had an ongoing litigation over accounts receivable and payables with Ambeon Corporation, a related party by virtue of common ownership, from 2004. The dispute was settled in favor of the Company under the Shih Lin District Court of Taiwan on August 20, 2008. The Company agreed to pay a sum of $560,000 and the remaining disputed payable balances were decreased in favor of the Company and settlement income of $843,572 was realized in year 2008. As of January 31, 2010, the company has paid $255,000 towards the settlement.The remaining minimum payments due under the settlement are as follows: - 16 - Table of Contents Year ending July 31: $ Total $ NOTE 7 – Property and Equipment Property and equipment are stated at cost. Depreciation is calculated using the straight-line method over the following estimated useful lives of the assets: furniture and fixtures –seven years; machinery and equipment –five years; software – five years. Major additions and betterments are capitalized and repairs and maintenance are charged to operations in the period incurred. January 31, 2010 July 31, 2009 Furniture and fixture $ $ Machinery and equipment Software Accumulated depreciation ) ) Property and equipment, net $ $ Note 8 – Line of Credit The Company has a $600,000 line of credit with a bank that matures on April 30, 2010. Borrowings outstanding from this credit line were $94,000 and $0 as of January 31, 2010 and July 31, 2009 and bear interest at the bank’s prime rate plus 0.75%. This line of credit is collateralized by substantially all of the Company’s assets and is guaranteed by the shareholder. The Company incurred interest expense of $6,500 and $11,750 during the six months ended January 31, 2010 and 2009.The loan agreement includes requirements for certain level of financial ratios. Note 9 - Notes Payable Notes payable consist of the following as of January 31, 2010 and July 31, 2009: January 31, 2010 July 31, 2009 Note payable to Ambeon Corporation, a related party by virtue of common ownership, bearing interest at 5% per annum. The payments are due by 2013 $ $ Note payable to a former Med Control shareholder $ Note payable to a shareholder, bearing interest at 10% per annum. The principal and interest is due in March 2010 - Note payable to a shareholder, bearing interest at 10% per annum.The principal and interest in due in Jan 2011 Note payable to an employee, bearing interest at 10% per annum.The principal and interest is due in Sep 2010. Total notes payable Current portion Total long-term notes payable $ $ - 17 - Table of Contents Note 10 – Income Taxes The consolidated income tax expense for the three and six month periods ended January 31, 2010 and 2009 was determined based upon estimates of the Company’s consolidated effective income tax rates for the years ending July 31, 2010 and 2009, respectively. The difference between the consolidated effective income tax rate and the U.S. federal statutory rate is primarily attributable to state income taxes, and the effect of certain permanent differences. FASB Interpretation No. (FIN) 48, Accounting for Uncertainty in Income Taxes , prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return. FIN 48 requires that the Company recognize in the financial statements a liability for tax uncertainty if it is not more likely than not that the position will be sustained on audit, based on the technical merits of the position. FIN 48 also provides guidance on derecognition, classification, interest and penalties, accounting in interim periods and disclosure. The Company has not recorded any liability for unrecognized tax benefits as of July 31, 2009. There have been no material changes in unrecognized tax benefits at January 31, 2010. The Company does not believe the total amount of unrecognized tax benefits will increase or decrease significantly for the remainder of fiscal 2009. The Company’s tax returns are subject to examination by federal, state and foreign taxing authorities. As of January 31, 2010, the statute of limitation for examining the Company’s federal income tax returns has not expired for the years ended December 31, 2006 through 2009. As of January 31, 2010, the statutes of limitation for tax examinations in the state of California have not expired for tax returns filed for the years ended December 31, 2005 through 2009. Income Tax Expense: Income tax expense for the three months ended January 31, 2010 and 2009 was $800 and $4,470, respectively.Income tax expense for the six months ended January 31, 2010 and 2009 was $800 and $4,169.Our effective tax rate is based upon state minimum tax rates and alternative minimum taxes. Note 11 – Commitments and Contingencies The Company leases its office and warehouse. The maturity date for the lease is January 2011. The minimum rental commitments under the lease are as follows: Year ending July 31: $ Total $ The rent expense for the three months ended January 31, 2010 and 2009 was $15,600 and $15,000, respectively and for the six months ended January 31, 2010 and 2009 was $30,750 and $29,700, respectively NOTE 12 – Subsequent Events On February 23, 2010 the Company changed the symbol under which its common stock is quoted on the OTC Bulletin Board to ABHI.OB from MCNC.OB - 18 - Table of Contents ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF PLAN OF OPERATIONS Forward Looking Statements Statements in the following discussion and throughout this report that are not historical in nature are “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. You can identify forward-looking statements by the use of words such as the words “expect,” “anticipate,” “estimate,” “may,” “will,” “should,” “intend,” “believe,” and similar expressions. Although we believe the expectations reflected in these forward-looking statements are reasonable, such statements are inherently subject to risk and we can give no assurances that our expectations will prove to be correct. Actual results could differ from those described in this report because of numerous factors, many of which are beyond our control. These factors include, without limitation, those described as “Risk Factors.” We undertake no obligation to update these forward-looking statements to reflect events or circumstances after the date of this report or to reflect actual outcomes. Acquisition and Reorganization On January 15, 2010, AmbiCom Holdings Inc. (“AmbiCom Holding”, the ‘Company”, “us”, “our” or “we”) completed the acquisition of AmbiCom, and the business of AmbiCom was adopted as our business. As such, the following Management Discussion is focused on the current and historical operations of AmbiCom, and excludes the prior operations of the Registrant. Overview AmbiCom is a designer and developer of wireless products focusing on the wireless medical industry.AmbiCom’s wireless modules and devices are based on the Company’s proprietary innovative application software and Wi-Fi and Bluetooth® technologies.AmbiCom’s focus is on the development of products for the healthcare industry.The Company believes that there exits unique opportunities as a result of the sheer size of the wireless healthcare market and the Company’s innovative approach and exemplary customer service.AmbiCom will also continue to develop and explore solutions for non-healthcare applications. We principally generate revenue from selling our products into healthcare markets. Results of Operations The following table sets forth, for the periods indicated, certain financial data as a percentage of total revenue: - 19 - Table of Contents Three Months Ended January 31, Six Months Ended January 31, Sales % Cost of goods sold 50
